UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 – Q (MARK ONE) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO INTERNATIONAL SILVER, INC. (Exact name of registrant as specified in its charter) Arizona (State or other jurisdiction of incorporation or organization) 333-147712 86-0715596 (Commission File Number) (IRS Employer Identification Number) 5210 E. Williams Circle, Suite 700 Tucson, Arizona 85711 (Address of principal executive offices including zip code) (520) 889-2040 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically or posted on its Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Paragraph 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of " large accelerated filer", "accelerated filer" and "small reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non–Accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNox APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS. Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12,13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yeso Noo APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Shares Outstanding at August 13, 2013 Common Stock, $0.0001 Par Value Exhibit Index located at page 42 TABLE OF CONTENTS Page Item 1 FINANCIAL STATEMENTS 3 Consolidated Financial Statements: 4 Balance Sheets 5 Statement of Income 6 Statement of Cash Flows 7 Supplemental Disclosures of Non-cash Financing Activities: 8 Statement of Shareholders' Equity 9 Notes To The Financial Statements 10 Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND PLAN OF OPERATIONS 32 Item 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 39 Item 4 CONTROLS AND PROCEDURES 39 PART II – OTHER INFORMATION Item 1 LEGAL PROCEEDINGS 41 Item 1A RISK FACTORS 41 Item 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 41 Item 3 DEFAULTS UPON SENIOR SECURITIES 41 Item 4 MINE SAFETY DISCLOSURES 41 Item 5 OTHER INFORMATION 41 Item 6 EXHIBITS 42 2 PART 1 – FINANCIAL INFORMATION Item 1 – Financial Statements SEALE AND BEERS, CPAs PCAOB & CPAB REGISTERED AUDITORS www.sealebeers.com REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors International Silver, Inc. (An Exploration Stage Company) We have reviewed the accompanying condensed consolidated balance sheet of International Silver, Inc. as of June 30, 2013, and the related condensed consolidated statements of operations for the three and six-month periods ended June 30, 2013 and 2012, and for the period from inception on June 16, 2006 through June 30, 2013, and condensed consolidated statements of cash flows for the six-month periods then ended and for the period from inception on June 16, 2006 through June 30, 2013. These interim financial statements are the responsibility of the Corporation’s management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for the financials and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to the accompanying interim financial statements referred to above for them to be in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note A to the financial statements, the Company has minimal revenues, has negative working capital at June 30, 2013, has incurred recurring losses and recurring negative cash flow from operating activities, and has an accumulated deficit which raises substantial doubt about its ability to continue as a going concern. Management’s plans concerning these matters are also described in Note A. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Seale and Beers, CPAs Seale and Beers, CPAs Las Vegas, Nevada August 9, 2013 50 S. Jones Blvd Suite 202 Las Vegas, NV 89107 Phone: (888)727-8251 Fax: (888)782-2351 3 International Silver, Inc. (An Exploration Stage Company) Condensed Consolidated Financial Statements For The Six Months June 30, 2013 (Unaudited) and For the Year Ended December 31, 2012 (Audited) 4 International Silver, Inc. (An Exploration Stage Enterprise) Unaudited Interim Condensed Consolidated Balance Sheets As At As At June 30, December 31, ASSETS CURRENT ASSETS Cash $ $ Accounts receivable Prepaid expenses - Note C Total Current Assets $ $ PROPERTY, PLANT AND EQUIPMENT- Note D Mineral properties $ $ Leasehold Improvements Equipment Furniture & Fixtures Computer Software - Computer equipment $ $ Accumulated depreciation ) ) $ $ Other Assets - Note E Deposit toward investment - Note F $ $ Other Deposits - Note G $ $ TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Payroll taxes payable Accrued expenses Due to related parties - Note L Deferred Income - Note M - Total Current Liabilities $ $ LONG-TERM LIABILITIES Related party convertible notes payable - Note H $ Total Liabilities $ $ SHAREHOLDERS' EQUITY (DEFICIT) - Note K Common stock authorized shares - 500,000,000 par value $0.0001 per share issued & o/s at 12/31/12 - 37,052,280 issued & o/s at 06/30/13 - 37,052,280 $ $ Additional paid-in capital Accumulated deficit prior to exploration stage ) ) Accumulated deficit during exploration stage ) ) Total Shareholders' Equity $ ) $ ) TOTAL LIABILITIES & SHAREHOLDERS' EQUITY (DEFICIT) $ $ See accompanying notes to the condensed consolidated financial statements 5 International Silver, Inc. (An Exploration Stage Enterprise) Unaudited Interim Condensed Consolidated Statement of Income Three Months Ended Six Months Ended Inception (June 16, 2006) of Exploration Stage through June 30, June 30, June 30, June 30, (June 30, Revenues Mineral lease income $ $
